  Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 1 of 11 PageID #: 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




  In the Matter of the Search Regarding No. M H'fvi| " b
  19-119-04                               REDACTED APPLICATION FOR
                                         SEARCH AND SEIZURE WARRANT




      I, Kara Kinney, being duly sworn depose and say:

      I am a Deputy United States Marshal, in Sioux Falls, South Dakota, and
have reason to believe that within the property fully described in Attachment A,
attached hereto and incorporated herein by reference, there is now concealed
certain information, namely: that fully described in Attachment B, attached
hereto and incorporated herein by reference, which 1 believe will locate the
person of Ty Garrett OLSON, for whom a material witness warrant has been
issued pursuant to 18 U.S.C. § 3144 in United States v. Phillips and Cathey et
al., 4:18-CR-40097, pending before this Court.

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.




                                     Cara Kinney, De^ty Marshal
                                    United States Marshals Service

      Sworn to before me, and subscribed in my presence on the           day of
November, 2019, at Sioux Falls, South Dakota.




                                    KAREN E. SCHREIER
                                    United States District Judge
  Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 2 of 11 PageID #: 2




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION



  In the Matter of the Search Regarding No. W I ^             ^ ~7 (=>
  19 119 04                                REDACTED AFFIDAVIT IN
                                           SUPPORT OF AN APPLICATION
                                           FOR A SEARCH WARRANT




     I, Deputy United States Marshal Kara Kinney, being first duly sworn,
hereby depose and state as follows:

                  INTRODUCTION AND AGENT BACKGROUND


      1.    I make this affidavit in support of an application for a search warrant
under Federal Rule of Criminal Procedure 41 and 18 U.S.C^^2703(c)^(A) for
information about the location of the cellular telephone,                 fuUy
described in Attachment A, attached hereto and incorporated herein by reference
(the "Target Cell Phone"), whose service provider is Cellco Partnership, dba
Verizon Wireless, Inc., a wireless telephone service provider, headquartered at
180 Washington Valley Road, Bedminster, NJ 07921 ("Service Provider"). The
location information to be seized is described herein and in Attachment B,
attached hereto and incorporated herein by reference.

      2.    I am a Deputy Marshal with the United States Marshals Service in
Sioux Falls, South Dakota and have been duly employed in this position since
May 10, 2010. I attended the Deputy United States Marshal basic training in
Glynco, GA at the Federal Law Enforcement Training Center.

       3.    As a Deputy United States Marshal, I am charged with the
responsibility of investigating fugitives. I am currently assigned to the Sioux
Falls Joint Area Fugitive Task Force.

      4.   The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and
witnesses. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

      5.    Based on the facts set forth in this affidavit, I believe there is
jrobable cause to believe that there is a material witness warrant
                                                                 | pending for
       and that        has a cellular telephone. There is also probable cause to
  Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 3 of 11 PageID #: 3




 believe that the location in^mation described in Attachment B will constitute
evidence the location of         and will lead to his apprehension and


                                PROBABLE CAUSE




      7.     The affidavit in support of that warrant identifies the attempts made
by other law enforcement officers to locate




      8.     Carra^o advised me that he had made telephonic contact and text
contact with ^HIH at phone number                        between




      10. I believe that the approval and tracking of the Target Cell Phone,
coupled with the ability to conduct physical surveillance, will greatly assist law
enforcement in establishing the location of

      11.   In my training and experience, 1 have learned that the Service
Provider is a company that provides cellular telephone access to the general
public. I also know that providers of cellular telephone service have technical
capabilities that allow them to collect and generate at least two kinds of
information about the locations of the cellular telephones to which they provide
service: (1) E-911 Phase II data, also known as GPS data or latitude-longitude
data, and (2) cell-site data, also known as "tower/face information" or cell
tower/sector records. E-911 Phase II data provides relatively precise location
information about the cellular telephone itself, either via GPS tracking
technology built into the phone or by triangulating on the device's signal using
data from several of the provider's cell towers. Cell-site data identifies the "cell
towers" (i.e., antenna towers covering specific geographic areas) that received a
radio signal from the cellular telephone and, in some cases, the "sector" (i.e.,
faces of the towers) to which the telephone connected. These towers are often a
  Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 4 of 11 PageID #: 4




half-mile or more apart, even in urban areas, and can be 10 or more miles apart
in rural areas. Furthermore, the tower closest to a wireless device does not
necessarily serve every call made to or from that device. Accordingly, cell-site
data is typically less precise that E-911 Phase II data.

      12.    Based on my training and experience, I know that the Service
Provider can collect E-911 Phase 11 data about the location of the Target Cell
Phone, including by initiating a signal to determine the location of the Target
Cell Phone on the Service Provider's network or with such other reference points
as may be reasonably available.

      13. Based on my training and experience, I know that the Service
Provider can collect cell-site data about the Target Cell Phone.

                          AUTHORIZATION REQUEST

      14.   Based on the foregoing, I request that the Court issue the proposed
search warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18
U.S.C. § 2703(c).

      15. I further request, pursuant to 18 U.S.C.§ 3103a(b) and Federal Rule
of Criminal Procedure 41(f)(3), that the Court authorize the officer executing the
warrant to delay notice until 30 days after the collection authorized by the
warrant has been completed. There is reasonable cause to believe that providing
immediate notification of the warrant may have an adverse result, as defined in
18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the
Target Cell Phone would seriouslyjeopardize the ongoing investigation, as such
a disclosure would give that person an opportunity to destroy evidence, change
patterns of behavior, notify confederates, and flee from prosecution. See 18
U.S.C. § 3103a(b)(l). The proposed search warrant does not authorize the
seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

      16.    I further request that the Court direct Celleo Partnership, dba
Verizon Wireless, Inc. to disclose to the government any information described
in Attachment A that is within its possession, custody, or control. I also request
that the Court direct Celleo Partnership, dba Verizon Wireless, Inc. to furnish
the government all information, facilities, and technical assistance necessary to
accomplish the collection of the information described in Attachment A
unobtrusively and with a minimum of interference with its services, including by
initiating a signal to determine the location of the Target Cell Phone on its
network or with such other reference points as may be reasonably available, and
at such intervals and times directed by the government. The government will
compensate Celleo Partnership, dba Verizon Wireless, Inc. for reasonable
expenses incurred in furnishing such facilities or assistance.
 Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 5 of 11 PageID #: 5




      17.    I further request that the information described in Attachment A be
provided for the time period starting the date of issuance of the search warrant,
until 30 days from the date of issuance of the search warrant.

      18.    I further request that the Court authorize execution of the warrant
at any time of day or night, owing to the potential need to locate the Target Cell
Phone outside of dajdime hours.



                                     (ar<-       —A^,nu.r/->
                                      )eputy Marsh^Kara Kinney
                                     United States Marshal's Service

      Sworn to before me, and subscribed in my presence on the             day of
November, 2019, at Sioux Falls, South Dakota.




                                     KAR'EN E. SCHREIER
                                     United States District Judge
Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 6 of 11 PageID #: 6




                       REDACTED ATTACHMENT A
                         Property to Be Searched

 1. The cellular telephone assigned call number                    the "Target
    Cell Phone," whose service provider is Celleo Partnership, dba Verizon
    Wireless, Inc., a wireless telephone service provider headquartered at 180
    Washington Valley Road, Bedminster, NJ 07921.
2. Information about the location of the Target Cell Phone that is within the
    possession, custody, or control of Celleo Partnership, dba Verizon
   Wireless, Inc., including information about the location of the cellular
   telephone if it is subsequently assigned a different call number.
  Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 7 of 11 PageID #: 7




                           REDACTED ATTACHMENT B
                          Particular Things to be Seized

      All information about the location of the Target Cell Phone described in
Attachment A for a period of 30 days, during all times of day and night.
"Information about the location of the Target Cell Phone" includes all available
E-911 Phase II data, GPS data. Per Call Measurement Data, latitude-longitude
data, and other precise location information, as well as all data about which "cell
towers" (i.e., antenna towers covering specific geographic areas) and "sectors"
(i.e., faces of the towers) received a radio signal from the cellular telephone
described in Attachment A.

      To the extent that the information described in the previous paragraph
(hereinafter,"Location Information") is within the possession, custody, or control
of the Service Provider, is required to disclose the Location Information to the
government. In addition, the Service Provider must furnish the government all
information, facilities, and technical assistance necessary to accomplish the
collection of the Location Information unobtrusively and with a minimum of
interference with the Service Provider services, including by initiating a signal to
determine the location of the Target Cell Phone on the Service Provider, network
or with such other reference points as may be reasonably available, and at such
intervals and times directed by the government. The government shall
compensate the Service Provider, for reasonable expenses incurred in furnishing
such facilities or assistance.

      This warrant does not authorize the seizure of any tangible property. In
approving this warrant, the Court finds reasonable necessity for the seizure of
the Location Information. See 18 U.S.C. § 3103a(b)(2).
  Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 8 of 11 PageID #: 8




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION




  In the Matter of the Search Regarding No. 4 1^- Di)            ^
  19-119-04                                  REDACTED SEARCH AND
                                             SEIZURE WARRANT




TO:     ANY AUTHORIZED LAW ENFORCEMENT OFFICER

     An application by a federal law enforcement officer or an attorney for the
government requests the search of the person and properly described in
Attachment A, attached hereto and incorporated herein by reference.

     I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above for the information fully
described in Attachment B, attached hereto and incorporated herein by
reference, and that such search will reveal the location of Ty Garrett Olson, for
whom there is a material witness warrant pending pursuant to 18 U.S.C.§ 3144.

        YOU ARE COMMANDED to execute this warrant on or before
 /A        Ot*.        "Zo/ ^        (not to exceed 14 days)
^in the daytime - 6:00 a.m. to 10:00 p.m.
□ at any time in the day or night asI find reasonable cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the properly taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the properly was taken.

     The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant sind inventory to the undersigned Judge.

        □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification
may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person
who, or whose property, will be searched or seized,
□ for             days (not to exceed 30).
□ until, the facts justif5dng, the later specific date of                  .
 Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 9 of 11 PageID #: 9




               2b      ^         al Sioux Falls, South Dakota
Date and Time Issued




                                             iN E. SCHREIER
                                         United States District Judge




                                   [2]
Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 10 of 11 PageID #: 10




                        REDACTED ATTACHMENT A
                          Property to Be Searched

  1. The cellular telephone assigned call number                    the "Target
     Cell Phone," whose service provider is Cellco Partnership, dba Verizon
     Wireless, Inc., a wireless telephone service provider headquartered at 180
    Washington Valley Road, Bedminster, NJ 07921.

 2. Information about the location of the Target Cell Phone that is within the
    possession, custody, or control of Cellco Partnership, dba Verizon
    Wireless, Inc., including information about the location of the cellular
    telephone if it is subsequently assigned a different caU number.
 Case 4:19-mj-00076-KES Document 1 Filed 11/06/19 Page 11 of 11 PageID #: 11




                           REDACTED ATTACHMENT B
                          Particular Things to be Seized

      All information about the location of the Target Cell Phone described in
Attachment A for a period of 30 days, during all times of day an^ night.
"Information about the location of the Target Cell Phone" includes all available
E-911 Phase II data, GPS data. Per Call Measurement Data, latitude-longitude
data, and other precise location information, as well as all data about which "cell
towers" (i.e., antenna towers covering specific geographic areas) and "sectors"
(i.e., faces of the towers) received a radio signal from the cellular telephone
described in Attachment A.

      To the extent that the ihfonnation described in the previous paragraph
(hereinafter,"Location Information") is within the possession, custody, or control
of the Service Provider, is required to disclose the Location Information to the
government. In addition, the Service Provider must furnish the government all
information, facilities, and technical assistance necessary to accomplish the
collection of the Location Information unobtrusively and with a minimum of
interference with the Service Provider services, including by initiating a signal to
determine the location of the Target Cell Phone on the Service Provider, network
or with such other reference points as may be reasonably available, and at such
intervals and times directed by the government. The government shall
compensate the Service Provider, for reasonable expenses incurred in furnishing
such facilities or assistance.

      This warrant does not authorize the seizure of any tangible property. In
approving this warrant, the Court finds reasonable necessity for the seizure of
the Location Information. See 18 U.S.C. § 3103a(b)(2).
